 274DECISIONS OF NATIONALLABOR RELATIONS BOARDAAA Lapco,Inc.andUnitedBrotherhood of Carpen-ters and JoinersofAmerica, AFL-CIO, Local2848.Cases 16-CA-4461 and 16-RC-5763June 5, 1972DECISION, ORDER, ANDCERTIFICATION OF RESULTSBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYOn February 15, 1972, Trial Examiner Stanley N.Ohlbaum issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of theTrialExaminer and hereby ordersthat the complaint herein be,and it hereby is,dismissed.CERTIFICATION OF RESULTS OFELECTIONIt isherebycertified that a majority of the validballots have not been cast forUnitedBrotherhood ofCarpenters and Joiners of America,AFL-CIO,Local 2848,and that said organization is not theexclusive representative of all the employees, in theunit herein involved,within the meaning of Section9(a)of the- NationalLaborRelationsAct,asamended.TRIAL EXAMINER'S DECISION1.PRELIMINARYSTATEMENT; ISSUESSTANLEY N. OHLBAUM, Trial Examiner: This proceedingunder the National Labor Relations Act, as amended, 29U.S.C. Sec. 151,el seq.(Act), based on complaint issued bythe Board's Regional Director for Region 16 on September30 upon a charge filed on August 25, as amended onOctober 1, was tried before me in Dallas, Texas, onNovember 2 and 3, 1971,1 with all parties participatingthroughout by counsel and afforded full opportunity toadduce testimonial and documentary proof, cross-examine,argue orally, propose findings and conclusions, and submitbriefs.The record made at the trial, as well as briefsreceived on December 6, has been carefully considered.Respondent Employer is charged with violation ofSection 8(a)(1) of the Act through coercive interrogation ofemployees, reinstitution of an incentive pay plan, andthreats to employees to terminate existing benefits, in orderto deter its employees from union activity or adherence.Since these are to an extent2 alleged to have occurred inthe context of an upcoming union representation election,substantially they are also urged by the Charging Party tosupport its plea that the result of that election-adverse tothe Union-be set aside.3Upon the entire record 4 and my observation of thetestimonialdemeanor of the witnesses, I make thefollowing findings and conclusions.II.PARTIES;JURISDICTIONAt all materialtimes,Respondent Employer, a Texascorporation with office and place of business in Dallas,Texas,has thereengaged inmanufacturing kitchencabinets and other articles. In the course of that business,during the representative year immediately precedingissuanceof the complaint, Respondent purchased andreceived, directly ininterstatecommerce from States otherthan Texas, materials valuedin excessof $50,000. Duringthe same period, Respondent also manufactured, sold, anddistributed products and services from the same plantvalued in excess of $500,000, of which over $50,000 worthof products were shipped directly in interstate commerce toStates other than Texas.I find that at all materialtimesRespondent has been andisan employerengaged incommerce within the meaningof Section 2(2), (6), and (7), that the above Union is a labororganization within the meaning of Section 2(5) of the Act,and that junsdiction is properly asserted here.iUnspecified years are 1971 throughout2 1 e, to the extent allegedly occurring in the "critical period"betweentheUnion's July 2 bargaining demand and the August 20 election CfGoodyear Tire and Rubber Company,138 NLRB 453, 454 455,The IdealElectric and Manufacturing Company,134 NLRB 1275, 12783Upon the parties'stipulationfor certificationupon consent electionapproved on July 22 (Case 16-RC-5763), a Board-conductedelectionamong Respondent's 11223 Plano Road, Dallas, Texas, production andmaintenanceemployeesincludingtruckdnvers was held on August 20,resulting in45 votes against and 36 for union representationout of a unit of94 eligiblevoters (4 challengedand I void ballot were insufficient to affectthe results).The Union'sobjectionsto employerconduct affecting theelectionweretimely filedon August25 andwere,on September 30,consolidatedby theRegional Director for hearingwith the complaintproceedinghere. In relation to the Union's objectionsto this election, only arerun election-and not a bargainingorder (cf.N.LR B v. Gissel PackingCo., 395 U S 575)-is sought4Trial transcriptas corrected in respect to obviousand typographicalerrors197NLRB No. 50 AAA LAPCO, INC.275III.ALLEGED UNFAIR LABOR PRACTICESA.BackgroundRespondent manufactures and distributes kitchen cabi-nets and counters, as well as bookcases, in and from itsfactory in Dallas, Texas, with a work force of around 130.Following union organizational activity at the end of June,san election petition was filed by the Carpenters Union(Charging Party) with the Board's regional office on July 2.The actions on Respondent's part here alleged as violationsof the Act and as reasons for setting aside the election ofAugust 20 are said to have occurred between July 19 andAugust 18.B.InterrogationRespondent is alleged to have engaged in coerciveinterrogation of its employees on or about July 19, throughformer Plant Superintendents Hobbs and Shipping De-partment Foreman Stonesypher.General Counsel's only evidence in support of thisallegationwas the testimony of Respondent's formershipping employee Arrendondo, who, after about 3 monthsof employment, quit on the day the Union lost the election.According to Arrendondo, the kingpin of union organiza-tional activities at the plant-including membership carddistribution and handbilling, commencing at the end ofJune-after he had handbilled in the company parking lotduring lunchtime in mid-July, former Plant SuperintendentHobbs told him that he was aware of this activity and thatArrendondo was active in the union campaign and askedhim for a copy of the handbill or to describe its contents.Arrendondo promised him a copy.7 Perhaps a week or twolater (still according to Arrendondo), Arrendondo wascalledtoHobbs' office,where, in the presence ofArrendondo's immediate superior, Shipping ForemanStonesypher, Hobbs asked him if he (Arrendondo) wereworking for the Union. When Arrendondo answered, "No,I'm working for you," Hobbs confronted him with a copyof a U.S. Department of Labor report-filed by the Unionunder statutory requirements-listing Arrendondo as anemployee of the Union and asked Arrendondo whether hehad been assigned to the Company to organize it fromwithin.Arrendondo replied that he stood on his "rightsunder Section 7" and refused to answer. Arrendondoconcedes that although Hobbs did not press the matterfurther but "let it go" at that, Arrendondo thereupon ineffect challenged Hobbs "to discharge me if he wanted to,"but Hobbs "said no, that he wasn't going to discharge mewithout a good reason." According to Hobbs (supportedby Stonesypher, also no longer in Respondent's employ),when he showed Arrendondo the filed union report hemerely asked Arrendondo-who had omitted to state in hisapplication for employment with Respondent that he was5General Counsel witness Arrendondo, the sparkplug of the activity,testified that unionmembershipsolicitation commenced on or about June286Although the complaint (also Arrendondo's testimony)identifiesHobbs as Respondent's "Production Manager," Hobbs testified that histitlewas "Plant Superintendent " He isno longer inRespondent's employ.°The foregoingisanapproximation of the conversation according toArrendondo, since he seemed to vary it each time he described it.or had been employed by the Union, and now refused totellHobbs the reason for the omission-whether he wastheArrendondo listed on the report, but Arrendondoreplied, "I refuse to answer. I take the Seventh."8 Hobbsadditionally testified that when he had observed Arrendon-do handbilling (inside,as well as outside, the plant) duringworking hours about a week previously, he asked Arren-dondo not to pass outleaflets insidethe 'plant duringworktime withoutpermissionand asked for a copy of thehandbill.At no time did Hobbs tell Arrendondo not tohandbill. In his testimony, Arrendondo conceded that hewas never told "not to do [anything] that [he was] doingwith relationto [his] unionactivities," which he carried onopenly and without restraint, and that at no time was anythreat leveled at him by Respondent in connection with hisunion activities.Arrendondo, who is listed in the Union's official reportsto the U.S. Department of Labor as its employee, 9 enteredRespondent's employ briefly and soon commenced toattempt toorganizeitunder his Union. He left Respon-dent's employ on August 20, the day the Union lost theelection.He impressed me as an unusually strong prounionpartisan, whose testimony-seemingly changeable at times-should . be evaluated within that frame of reference.However, upon the proof presented, determination of theissue concerning interrogation does not require credibilityresolution,1° since neither of the two described incidentsinvolves violation of the Act. Hobbs' request for a copy ofthe handbill Arrendondo was openly distributing wastotallynoncoercive.So, too, was Hobbs' subsequentinquiry as to whether Arrendondo was in the Union'semploy, based upon his being listed as such in the officialreport filed by the Union with the U.S. Government.Hobbs had the right to ask and was fully justified in askingthese questions of Arrendondo, particularly since Arren-dondo had apparently, for some reason he chose to keepsecret, failed to disclose that employment among theprevious employments which helisted onhis applicationfor employment with Respondent. Even so, as conceded byArrendondo at the hearing, Hobbs did not press the matterany further.Arrendondo also conceded, during cross-examination, that his union organizational activities atRespondent's plant were unconcealed, that at no timeduring the episode in Hobbs' office did Hobbs ask himanything about those activities, and that at no time was heever told by Respondent to desist therefrom. Furthermore,itisnot claimed that Respondent at any time did,threatened to do, or even hinted that it would do anythingbecause of or in relation to Arrendondo or his activitiesnor did it do so.Upon the record presented, I find that it has not beenestablished by substantial credible evidence that Respon-dent on or about July 19 interrogated employees inviolation of the Act as alleged.8 Presumably a reference to Section7 of the Act9Arrendondoconceded at the hearing that he was on the Union'spayroll as an employee from November 1968 to August 1970.He furtherconceded that he has also been in the employ of another union in additionto theCharging Party.10Tothe extent of any possible lack of consistency between thetestimony of Arrendondo and that of Hobbs, I credit Hobbs,who appearedto adhere to facts without embellishment. 276DECISIONS OF NATIONALLABOR RELATIONS BOARDC.Reinstitutionof Incentive Pay PlanApril,Garveragainmetwith and explained to theemployees that although the Company's cost factors hadnot as yet sufficiently improved, there was basis for hopeand even optimism regarding resumption of incentive wagepayments, which if earned would thenceforth be paid inrelation to a past month rather than quarterly period-Ithereby speeding up the resumption of such payments byreducing the former base or waiting period.According to the credited testimony of CompanyExecutivesGarver and Knight (the latter, companypresidentuntil almostthe instant hearing)-both impres-sively crediblewitnesses,tomy observation-under theCompany's system, no incentive pay was earned (or paid)forMarch, April, or May, but it was again earned for June,which was paid on August 6, following a company oral andwritten announcement to that effect on or around July21.14Respondent's witnesses' testimony, indicating that thesefacts are derived not merely from their personal knowledge butfrom the Company's books and records, was unchallenged byGeneral Counsel or the Charging Party, who neither soughtnor requested production of or access to the company books orrecords.In view of my favorableimpressionof the testimonialquality of Respondent's witnessesas observed, the absenceof any demonstrion or indication 15 that their describedtestimony is false or inaccurate, and the unexplainedfailureofGeneral Counsel or the Charging Party toattempt through company records to establish,any factscontrary to this testimony of Respondent's witnesses, Icredit their testimony and find that Respondent did indeedhave an incentive wage system in effect for at least 2 yearsprior to the advent of the Union here; that Respondent'snonpayment of wage incentives for the period of March-May (1971) following its plant move was for economicreasons as described; and that Respondent's resumedpayment of such incentive for June (1971) was likewise foreconomicreasons asdescribed. I further find, in view ofthe record as a whole, that Respondent's payment on orabout August 616 of the wage incentive for June, followingits announcement on July 21, was in accordance with andon the same basis as its previous incentive payments andwas reasonable, and that neither the making nor timing ofthat payment, nor the timing of the announcement of thatpayment, has been established by substantial credibleevidence as required to have been coercive or intended asbait to lure employees from union activity or adherence.It is accordingly concluded that Respondent has notemployeeson July26 that if things continued as they were going the wageincentive payments would again come intoplay, butthat no incentive waspaid for July, both Knight and Garvercrediblyexplained at the hearing thatproduction was greatly down at thevery end of July and that companyrecords-available to, butnot exploredor soughtby,General Counsel or theCharging Party-soestablish.Idiscredit the testimony of GeneralCounselwitness Starling-Respondent's maintenance worker who impressed me ashonest but confused-who alone of all witnesses testified (and insistently atthat)thatCompanyPresidentKnight announcedto theassembledemployeesin August thattheywould receive incentivepayfor "June, JulyandAugust and September"Even aside from Starling'sconcededrecollectional infirmities and other testimonial shortcomings,it isfarfetchedthatCompanyPresident Knight would announce incentivepay for periods(August and September)which had not yet occurredi6Testimonyof General Counsel witness McDanielIt is alleged that Respondent also violated the Act byannouncing to its employees, on or about August 2,"reinstitution" of its incentive pay plan conditioned ontheir abandonment of the Union.It isundisputed that Respondent made an incentivewage payment to employees during the period between theUnion's filing of its election petition and the election. It isalso undisputed that it had made such payments at timesprior to the filing of that petition. Under these circum-stances,whether the payment violated the Act dependsupon whether Respondent's underlying motivation inmaking it, or in the timing of its announcement, was towean employees from the Union.iiCredited proof 12 establishes that Respondent had, forupwards of 2 years prior to the commencement of theunionizational activity, an incentive pay program featuringextra or ."incentive' pay to employees, dependent uponemployee productivity and company profits from sales.Since the Company's manufacturing operations do notinvolve stockpiling of inventories but are limited to fillingactualorders, its incentive pay program is directlydependent upon its profits, which are in turn dependent inpartupon employee productivity (including not onlyquantity or speed and quality of work, but also lack ofspoilage and breakage). The Company's incentive wagepayment system comes into play, specifically, when itscosts of materials, direct labor, and shipping do not exceed68 percent of net sales price. Under this program, a drop inordersor sales or a reductioninsalesprices,forcompetitive or other reasons, could result in elimination ofincentive wages for the period involved.Incentivewages were paid monthly to Respondent'semployees, based upon the antecedent quarter-annualperiod, during the 2 years to and including February 1971.At or about that time, the Company moved to a new plantat a moving cost of around $30,000. Following that move,inMarch, Company Executive Garver 13 explained toassembled employees the nature of the moving expense theCompany had just undergone and that, although thatexpense would not be "charged against the incentiveprogram," nevertheless no incentive was being paidbecause the Company was not then "operating at incentiverates," but he expressed the hope and held out the prospectof resumed incentive wage payments, particularly sinceemployees were all now in the new plant located under asingle roof with improved facilities. A month later, in11Motorola, Inc,163 NLRB 385, 392, fn 34, and cases cited,StorklowneProducts,The,169 NLRB 974, 98012Testimony, to extent credited, of General Counsel witnesses Arren-dondo, Golightly, Kinley, McDaniel, Starling, and Tom Webb; of ChargingParty witness Ross; andof Respondent's witnesses Garver, Hobbs, Knight,and Mueller13Then executive vice president,now acting president and chiefoperating officer14According to Garver, no incentive wages were earned(or paid) for anymonth following June until the date of the instant hearing(November)because of a drop in production,"tremendous absenteeism,"and shortagesascribed in part to "huge cutting errors" as well as "falsification of cuttingtickets,"resulting in company losses for every month since JuneTheseallegations were unexplored by General Counsel and the Charging Party andthereis norationalbasisto discreditthem15Although Respondent concedes that it announced to its assembled AAA LAPCO, INCbeen shown to have violated the Act because of itsresumed incentivewage payment for June 1971.17D.Threats to Terminate Existing EmployeeBenefitsIt is, finally, alleged that Respondent further violated theAct by threatening to terminate existing employee benefitsif employees selected the Union to represent them. Thethreats in question are said to have occurred in remarks byvarious supervisors of Respondent, as well as in a speechby Respondent's President Knight, during the earlier partof the week of the August 20 representation election.18Nineteen witnesses-nine for General Counsel and theCharging Party and ten for Respondent-testified and anexhibit was introduced concerning this.According to Respondent's shipping employee Duvall,severaldays before the August 20 election ShippingForeman Stonesypher told him and four other employees-none, other than Duvall, any longer in Respondent'semploy-that if the Union came in there would be "nomore incentive" and that employees would "start fromscratch." Foreman Stonesypher absolutely denies sayingthis. Since Stonesypher, no less than Duvall, impressed meas an essentially credible witness, I am presented with norational basis for preferring or attaching more weight toDuvall's assertion than to Stonesypher's denial. He whocarries the burden of proof-in this proceeding, GeneralCounsel-must make out a sufficient case to persuade.19This the General Counsel has failed to do here. Cf.Brotherhood of Painters, etc, Local 76 (Gomez Painting &Decorating Co.),182 NLRB 405. "The burden of proof isupon the General Counsel. When . . . the Trial Examinerisnot persuaded by the testimony of the General Counsel'switnesses . . . the General Counsel has failed to meet thatburden of proof."Blue Flash Express, Inc.,109 NLRB 591,592. I find that the incident in question has not beenestablished by a fair preponderance of the substantialcredible evidence. Under the circumstances, it is unneces-sary to consider whether or not the words allegedly, butnot here found to have been, uttered by Stonesypher werecoercive or otherwise in violation of the Act.It is undisputed that during the week of the election,supervisorsmet with groups of their subordinates andspoke to them generally on the question of the desirabilityof unionization. It isnotclaimed that such meetings ordiscussionswere in and of themselves unlawful; itisclaimed that certain remarks made by the supervisorsconstituted threats that existing employment benefitswould be dropped in the event of unionization. Thus,employees Kinley, McDaniel, and Ross testified that a fewitCfStandard Coil Products, Inc,99 NLRB 899 Underthe circum-stances here described,the withholding,rather than the granting, of theJune incentivewage paymentmight have been regarded as coercive andviolativeof the Act CfFederation of UnionRepresentativesv.N LRB,339F 2d 126, 129-30 (CA2);DixieBroadcastingCompany,150 NLRB 1054,1073-76,Waldoroth Label Corp,91 NLRB 673.18No violationof the Board's proscriptionof preelection speeches,during the24-hour period immediatelypreceding a Board-conductedelection, is claimed to have occurred or is involvedCfPeerless PlywoodCompany,107 NLRB 427isAdministrativeProcedureAct, 5 U S C Secs 556(d) and 706(2)(E);Consolidated Edison Co v N L R B,305 U S 197, 229, 230,WillapointOysters v Ewing,174 F 2d 676, 690, 691 (C A 9), N LRB v Bell Oil & Gas277days before theelectionMill Foreman Mueller presented atalk to about a dozen employees about "union and non-union,"withcomparative pay charts.According toemployee Kinley, when another employee asked if employ-ees could wind up with less pay if unionized, Muellerreplied that it was possible and that if the Union came in"negotiations will start at zero."20 Employee McDaniel'sversion of this episode is that what Mueller said was that inthe event of unionization "all of our benefits would bedropped and that they would start up from zero"; but, oncross-examination,McDaniel varied this by adding theword "bargaining," so that (according to McDaniel) whatMueller allegedly said was that in the indicated event "theCompany would startbargaining21from zero"-a mostimportant testimonial modification. Further, according toMcDaniel, Mueller also informed the employees that "ifwe went on strike for economical reasons, that we could bepermanently replaced." Employee Ross' version is thatwhat Mueller said was that in the event of unionizationemployees would "start from scratch and also that all ofour benefits would be cut out"; and that "subject to strikes,we could be permanently replaced." 22 In contradistinctionto the foregoing, Mill Foreman Mueller testified that hedid indeed address groups of employees under hissupervision, telling them that in the event of unionization"bargaining would not necessarily begin at the presentlevel of wages and benefits," but that "everything wasnegotiable," so that employees "might wind up with more... less . . . or thesame" benefits and wages. Muellerdenies 'using the expression "from scratch" and deniesstating that employees would lose benefits or that theCompany would attempt to drop existing benefits. Heconcedes informing the employees that if they struck foreconomic reasons they could be permanently replaced.Employee Eckerd-who, according to General Counselwitness Kinley, was present at the described episode withMueller-testifying as Respondent'switness,essentiallycorroborated SupervisorMueller rather than his fellowemployees who testified as General Counsel witnesses.According to Eckerd, Mueller explained to his subordi-natesthat they had the privilege of voting for or against theUnion; that if the Union came in there "would have to bebargain[ing] . . . . It would start at whatever the companyand the union got together and decided ..."; Mueller saidnothing "to the effect that [employees] would loseanything"; and, in response to an employee's question,Mueller answered that the bargaining "wouldn't necessari-lyhave to begin at the present level" and "would bebetween the union and the company," starting "from zeroon the . . . wages."Co,98 F 2d 406, 410 (C A5),NLRB v AS AbellCo, 97F2d951,958(C A 4); AttorneyGeneral's Manual on the AdministrativeProcedure Act,75(1947)20 In repeatingthe story,Kinley added that Mueller also preceded thisreplywith the words,"You will lose the benefitsyou now have and (yournegotiations will start at zeroI" I have difficultyin lending unquestioningcredence to such a possibleamplificatoryafterthought.21Emphasis supplied.22Accordingto Ross, Mueller also remarked-in what specific context isnot altogether clear-that if Ross (who at some previous time had indicateddissatisfactionwith her part-time job)"wasn't satisfied" with her job she"could easilybe replaced " 278DECISIONSOF NATIONALLABOR RELATIONS BOARDIhave set out the foregoing at length to afford anillustration of the not unusual difficulty confronting a trierof fact in attempting to assess and choose between thecredibility of rival witnesses who appear to be basicallyhonest but who, lacking a recording or verbatim text ornotes, have recollective differences as to precise words andphrases which were uttered sometime in the past. As is wellknown to all, varying even a single word may sometimeschange the entire meaning of a phrase, sentence, orthought.Iwas left with a strongly favorable impression of thetestimonial demeanor of Mueller and Eckerd and also agenerally favorable impression as to the others. Onbalance, my impressions-in part because of the essentialcorroboration ofMueller by Eckerd-would tend topreponderate toward Respondent'switnesseshere.Cer-tainly, however, I would be utterly without rational basis inpreferring the version put forth by the witnesses of GeneralCounsel, who, as already shown, must carry the burden ofpreponderatingwith his proof, which he has not done here.Landreth, for about 2 years a somewhat itinerantemployee of Respondent, "off and on" according to hisway of putting it, testified for General Counsel that he andabout 20 other employees-Landreth named 5, of whomonly 1, Harper, testified, and he (Harper) asRespondent'switness-were told by Top Shop Supervisor Thompsonthat "if the union came in, we'd lose the benefits and thatwe would have to start from zero." Thompson, at the timeof the hearing a rank-and-file employee, firmly deniedsaying that employees would lose benefits if the Unioncame in, but acknowledged telling his former subordinates(including Landreth and Harper) that "wages and benefitswere negotiable if a union were successful in coming in theplantand that did not mean that they would startnegotiating at our present level . . . [but] . .at zero "Harper, called by Respondent, was unable to support thetestimony of either Landreth or Thompson. There is, thus,again presented a direct conflict between the testimony ofLandreth and that of Thompson-a conflict which GeneralCounsel (and, with the exception of Harper, also Respon-dent, who, however, does not have the burden of proof) didnot even attempt to resolve through production ofadditional witnesses. Inasmuch as Thompson (as well asLandreth) impressed me favorably, I am again left with theimpression that what occurred here was the familiarsituation of honest clashes of recollection in the difficulttestimonialendeavor of reconstructing precise wordsutilizedon an occasion in the past which only laterassumed great importance. Under the circumstances, thereisno rational basis for preferring the testimony ofLandreth over that of Thompson. I accordingly hold andfind that as to this episode, as well, General Counsel hasfailed to sustain his burden of proof.General Counsel witness Golightly testified that he andother employees were told by Shipping Foreman Swain23that "if the union came in, that if the employees shouldhappen to go on strike" the Company would hirepermanent replacements in their stead; that incentive paywould be "cut out" (varied on cross-examination to23Swain, as well as Stonesypher, is concededly a shipping foreman24 Seemingly this was because the three were at work out of town when"scratched out"); and that "employees would start negoti-ating at a zero wage" (vaned on cross-examination to "at azero base" and also to employees would "drop everything... wages and benefits" and start negotiating from "zerobase"). It was apparent that Golightly, who seemed anormallyhonest witnessof usual quality, kept edging ortrimming his attempted recollectional reconstructions.Whether or not the modifications, intentional or otherwise,as opposed to the original versions, were more precise isimpossible for me to know. Golightly conceded that at notime did he hear anyindicationfrom the Company thatany employee would be discharged for union sympathy oractivity. Employee Tom Webb, a truckdriver like Golight-ly,who was not in the group with Golightly when it wasaddressed by Swain, testified that he (i.e., Tom Webb), hisbrother, JerryWebb, and Worley were spoken to as agroup of three bySwain.24According to Tom Webb ondirect examination, Swain told them that in case ofunionization "bargaining would start at zero and we wouldprobably lose what benefits we had"; on cross-examina-tion, however, Tom Webb was unable to recall any remarkby Swain about "benefits" and indeed conceded that he(Webb) was unable to "remember exactly what words he[Swain] used," but he ascribed to Swain the remark that incase of unionization employees "wouldn't know whetherthe incentive would keep going or not." Concerning thisincident, not only Swain testified, but also Jerry Webb andWorley, in other words, all of the other participants. Swain,a most impressive witness, denied saying what Tom Webbattributes to him; instead, he testified that he stated, inresponse to a question by Jerry Webb, that "collectivebargaining started with a zero or an even keel and,depending upon negotiations, could go either up or down."The version of Swain, rather than that of Tom Webb, issupported by rank-and-file employees JerryWebb andWorley, who were called as Respondent's witnesses. Thus,JerryWebb swore that, in response to a question by him asto whether his wages could be dropped if the Union camein, Swain replied that "the bargaining power would start atzero . . . and go up from there," and that bargaining witha union starts not from where it now is but "from scratch."Flatly differing with his brother, Tom, Jerry Webb sworethat Swain didnotsay that any benefits would be lost if theUnioncame in. (Jerry Webb further testified that he, JerryWebb, openly announced at the meeting with Swain thathe was in favor of the Union and would vote for it.)According to Worley, when Swain indicated that negotia-tions with a union "would start at zero level," Swain didn'tsay "exactly where zero level was," with some employeesthere indulging in "quite a bit of argument about wherezero level was, and everyone had a different opinion aboutwhere it was at," with some of the view that "zero level waswhere [y ]our present wages were" and others "that itstartedatminimum wage level." Also, according toWorley,when one of the employees asked whetherincentive pay would no longer be maintained if the Unioncame in, Swain replied that he did not know since it wouldbe "under debate." Upon the record presented, while notof the impression that Tom Webb deliberately or otherSwain spoke to the others (including Gohghtly) AAA LAPCO,INC.279thanmistakenly testified inaccurately, I credit the de-scribed version of Swain as essentially corroborated byJerry Webb and Worley as preponderant.On August 18, 2 days before the election, CompanyPresident Knight read a speech to assembled employees.The speech was recorded and its text is in evidence.Although,aswith the supervisors' remarks, varyingversions have been put forth in the-testimony of employeewitnesses 25-with variations among the respective em-ployees' themselves-as to the contents of Knight's speech,since the text and a recording of the speech are availableand have been stipulated and since I fully credit thetestimony of Company Executives Knight and Garver thatthe speech as delivered corresponded substantially to thewritten text of the speech, it is unnecessary to winnow andsift from among, and to deal with, the various competingversions.26 I find that the speech as delivered by Knightcorresponded to the written text of that speech in evidence.(Resp. Exh 4)In this preelection speech, Company President Knightreferred to the upcoming election as "a matter ofimportance"; called attention to the fact that he wasreading the speech and that it was being recorded so as toavoid issues of fact; invited anybody to leave the audiencewithout penalty or fear of reprisal; mentioned the Union'sstaffsand executive salaries; pointed out that strikes,which had never occurred in the Company's history,sometimes occur with unions and can be costly toemployees as well as management, including the possiblenecessity of permanent replacement of economic strikers;reminded them that employees' benefits from the Compa-ny had been improving over the years, with wagescompetitive, but that increased costs or work interruptionscould affect competitive advantages which the Companypresentlyenjoyed; indicated that employees possessadequate job security with good pay and an incentivesystem; pointed out that if the Union came in, "bargainingon wages, benefits, and working conditions does not startfrom the present level and go upward. All present wages,benefits, and working conditions are as much a subject ofnegotiation as are demands for additional wages, benefitsand working conditions"; stated that employees' existingstatus had been acquired without union dues or similarpayments; informed employees that the Company wishedthem "to hear both sides of this Union no Union story";interposed a remark that, with regard to what he had justheard about "some threats of fights and violence," theCompany's position was that while "wewilltolerate" any"differences of opinions in matters like this union/nounion," the Company would not tolerate threats or acts ofviolence,which are illegal; urged that employees "voteaccording to your own conscience" in the election and thatit is "important that you vote .... By all means vote!";25Arrendondo, Kmley, Ross, Starling, and Tom Webb26 It is of interest to note, however, that Arrendondo, seemingly the chiefunion protagonist, who testified in detail concerning the speech, concededon cross-examination that it contained no mention of the subject of any lossof benefits by any employee27 See,e g, N L R B v Marsh Supermarkets, Inc,327 F.2d 109, 111(C A 7), cert denied 377 U S 944,Astronautics Corporation of America,164NLRB 623,FederalEnvelopeCompany,147NLRB 1030, 1037-41,SurprenantMfg Co,144 NLRB 507, enfd as modified, 341 F 2d 756 (C A6)But cf, e g,Emerson Electric Company,177 NLRB 75,Singer Company,and closed with the apology that it would be better now toavoid any questions or discussion with him.After carefully reviewing this speech, I can perceivenothing unlawfulin it.Employers, no less than unions,enjoy the right of free speech. All may, within theguarantees of the Act as well as Constitution, peaceablyexpressviewpointsand vie for votes of employeespreparing to ballot in representational elections, providedthey refrain from threats, coercive blandishments, orsubstantial misrepresentations.Thomas v. Collins,323 U.S.516,537-538;N.L.R.B.v.VirginiaElectric& PowerCompany,314 U.S. 469. And even if their actions do notamount to unfair labor practices under the Act, those whoseek to influence employees' votes in a Board-conductedelection may also not so pollute the election atmosphere asto convert what the Board wishes to preserve as the"laboratory conditions" under which its elections shouldbe held into a huckstered sideshow or charade.GeneralShoe Corporation,77 NLRB 124, 127. I can detect none ofthese conditions, threats, allurements, or misrepresenta-tions in any of Respondent's words or actions here; thereis, rather, indication of cautious restraint and concern foravoidance of overreaching or unfairness. While it is truethat under certain circumstances, not necessary here todetail,an employer's assertions that in the event ofunionization bargaining would start from "scratch" or"zero" have met with Board or court disapproval, 27 thesurrounding factual contexts of those cases will disclosethat they were characterized by other, if not substantial orpervasive, violations of the Act, unlike the situation herepresentedwhich is totally devoid of any unfair laborpractice or even union animus. Here, as found, there wereno coercive allurements nor threats or indications that anyexisting employee benefit would be withdrawn, lost, orreduced in the event of unionization; there was nointerrogation or other direct or indirect interference withthe employees' organizational activities or the Union'scampaign, quite the contrary. Under the circumstancespresented, no rational person could believe that in theevent of unionization his wages would be reduced to"zero" or that he could be required to work for "zerowages." Respondent's indications-in part in answer toemployees' questions-that negotiations with a union startfrom "zero," "zero base," or "scratch," were neither morenor less than the truth, at least in the well-understoodvernacular.28As is well known, various matters arechangingly balanced off against each other in the surge-and-ebb or give-and-take of the collective-bargainingprocess.The fact that something may start at "zero,"whatever that may signify, does not mean that it will endthere or even remain there long. In no way did Respondentindicate or even suggest that it would not, or that it wouldbe unwilling to, bargain collectively in good faith. If a176 NLRB 1089,enfdas modified, 429 F 2d 172 (C.A.8),Nutrena Mills,Divisionof Cargill, Inc,172NLRB No. 24,Wagner Industrial ProductsCompany,170 NLRB 1413,Trent Tube Company,147 NLRB 638,UniversalProducing Company,123 NLRB 548.28 So also were Respondent's statements as tothe replaceabthty ofeconomicstrikers,which,even according to General Counsel witnesses,werecarefullyphrased,such as witha qualifying "if," so asto avoidindication or implication that therewould bea strikeor that Respondentwouldnot bargain in good faith. 280DECISIONSOF NATIONALLABOR RELATIONS BOARDunion is so convinced of the low level of understanding orhigh level of gullibility of its adherents or would-beconstituents that it is truly apprehensive that it will lose anelection because there is a real likelihood that they believethey would have to work for "zero wages" under the union,a union so believing can readily bung home to them theabsurdity of such a fear, instead of-as here-remainingquiet about it (perhaps justifiably, in view of its absurdity)and then seeking to upset a lost election on that basis. Thisisnot to say, as indicated above, that such statements byan employer in a frame of reference other than that here ofsubstantial or pervasive violations of the Act or electionoffenses,would not play a role in warranting a differentresult than that here reached.Under the circumstances here presented, it is found thatRespondent did not violate the Act in any way through thespeech delivered to its employees by President Knight onAugust 18, 1971.IV.REFERRED ISSUES ARISING OUT OF THE AUGUST20, 1971, BOARD ELECTIONWhile conduct not comprising an unfair labor practicemay sometimes constitute sufficient basis for setting asidea Board-conducted election, 29 nevertheless the events heredescribed, forming the only basis for the Union's objec-tions30 to the election which it lost on August 20 by a voteof 45 to 36, do not, in view of findings here made, add upto cognizable impropriety such as to justify disturbing theoutcome of that election, which should accordingly becertified. Cf., e.g.,Virgin Islands Spinning Corp.,194 NLRBNo. 147 (1972).Upon the foregoing findings and the entire record, I statethe following:V. CONCLUSIONS OF LAW1.At all material times,AAA Lapco,Inc.,Respondentherein,has been and is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of the Act.2..Jurisdiction is properly asserted in this proceeding.3.It has not been established by a fair preponderanceof the substantial credible evidence upon the record as awhole that Respondent on or aboutJuly 19, '1971,interrogated any of its employees in violation of the Act, asalleged in the complaint.4.It has not been established by a fair preponderanceof the substantial credible evidence upon the record as awhole that Respondent reinstituted, or timed or announcedreinstitution of, its incentivepay plan, on or about August2, 1971, in violation of the Act as alleged in the complaint.5.It has not been established by a fair preponderanceof the substantial credible evidence upon the record as awhole that Respondent on or about or between August16-18, 1971, through any of its executives, supervisors, oragents,threatened to terminate any employee benefit ifemployees chose the Union as their collective-bargainingrepresentative,as alleged in the complaint.6.The complaint herein, dated September 30, 1971,should in all respects be dismissed.7.None of the Union's objections filed on August 25,1971, to conduct said to have affected the results of theelection conducted under Board auspices on August 20,1971, has been established by a fair preponderance of thesubstantial credible evidence upon the record as a whole orwarrants the setting aside of said election,and saidobjections and each of them should be overruled and theresults of said election certified in accordance with theofficial tally of ballots cast therein.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record, andpursuant to Section 10(c) of the Act, I issue the followingrecommended:31ORDERIt is hereby ordered that the complaint herein, datedSeptember 30, 1971, be and the same is hereby in allrespects dismissed.It is further ordered that the union objections, filed onAugust 25, 1971, in Case 16-RC-5763, to conduct affectingthe results of the election conducted therein on August 20,1971,by or under auspices of the Board's RegionalDirector forRegion 16, should be and are herebyoverruled, and the results of said election should becertified in accordance with the official tally of ballots casttherein.29Cf, e.g.,Dal-TexOpticalCo.,137NLRB 1782,General ShoeCorporation,77 NLRB 12430 Le , Objections I and II,the remaining objections(III and IV)havingbeen withdrawn prior to this hearing Objections I and II deal only withinterrogation and reinstitution of the incentive pay plan No objection wasfiled concerning any alleged threat to terminate any existing employeebenefit, although Objection II does include general terms about "coerc[ion lto vote against the union."3i In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.